Exhibit 10.333

 

AMENDMENT NO. 7 TO
AGREEMENT

 

This Amendment No. 7 (“Amendment No. 7”) is entered into effective as of May
      , 2005 (the “Amendment Effective Date”), pursuant to and amending that
certain Agreement between Gen-Probe Incorporated, a Delaware corporation
(“Gen-Probe”) and Chiron Corporation, a Delaware corporation (“Chiron”).
Capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement.

 

Recitals

 

A. The parties entered into the Agreement as of June 1, 1998 pursuant to which,
among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Products in the Blood Screening and Clinical Diagnostic Fields.

 

B. The Agreement has been previously amended and supplemented by further written
agreements of the parties.

 

C. Subsequent to the execution of the Agreement, Chiron assigned its rights and
obligations with respect to Clinical Diagnostic Products to Chiron Diagnostics
Corporation (“CDC”), and sold the common stock of CDC to Bayer Corporation (CDC,
Bayer Corporation, and Bayer Corporation’s affiliates being collectively
referred to as “Bayer”). Chiron retained all rights and obligations under the
Agreement with respect to Blood Screening Products. This amendment is effective
as between Chiron and Gen-Probe with respect to Blood Screening Products only,
and nothing herein shall affect any rights or obligations of Gen-Probe or Bayer
with respect to Clinical Diagnostic Products.

 

D. The parties have discussed a revision to and clarification of their
respective rights and obligations with respect to Section 1.29, and have agreed
to make certain changes to the Agreement in connection therewith, in accordance
with the provisions of this Amendment No. 7.

 

Agreement

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth in this Amendment No. 7, the parties agree as follows:

 

1. Definition of First Commercial Sale. Section 1.29 of the Agreement shall be
and is hereby amended to read as follows:

 

1.29 “First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product in the United States, for use by a Third Party, after FDA
license approval or clearance of such Product (and without considering product
transfers made pursuant to an Investigational New Drug application).

 

1

--------------------------------------------------------------------------------


 

2. No Other Amendment. Except as is expressly set forth in this Amendment No. 7,
all other terms and conditions of the Agreement shall continue in full force and
effect.

 

3. Counterparts. This Amendment No. 7 may be executed in counterparts, each of
which shall be an original, and all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the parties have caused this Amendment No. 7 to be executed
and the persons signing below warrant that they are duly authorized to sign for
and on behalf of the respective parties.

 

 

Gen-Probe:

Chiron:

 

 

 

 

GEN-PROBE INCORPORATED,

CHIRON CORPORATION,

 

 

a Delaware corporation

a Delaware corporation

 

 

By:

/s/ Hank Nordhoff

 

By:

/s/ Gene W. Walther

 

Its: President & Chief Executive Officer

Its: President, Chiron Blood Testing

Date: May 16, 2005

Date: May 20, 2005

 

 

[g18532kei001.jpg]

 

2

--------------------------------------------------------------------------------